DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 2/10/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 102 rejection have been fully considered but they are unpersuasive. The examiner maintains that Arnott teaches “determining a classification policy according to the metadata information of the multiple traffic flows, wherein the classification policy comprises a classification criterion of at least one traffic flow type, and the classification criterion comprises a description of a range or a value of metadata of the traffic flow type, and the classification policy is determined based on a match between the metadata information of the multiple traffic flows and the classification criterion of the classification policy” ([0071], [0098], [0100], at least two criteria of classifying traffics into types of traffics including GBR traffics and non-GBR traffics, based on characteristics or metadata of the traffics, such that traffics classified into GBR traffics include voice calls, multimedia telephony, mobile TV, real-time gaming and the like and traffics classified into non-GBR traffics include internet browsing, email, file download, online chat, FTP traffic, and the like). Metadata are merely information data that describes traffic types such as protocol names, for example, FTP protocol, email protocol and VoIP protocol, is inherent in the teachings of traffic classification of Arnott.
For advancing prosecution, the examiner also points out that traffic classification (matching traffic information such as header information) was well known before the effective filing date  of the claimed invention. Cited prior art Beliveau (US 2014/0233385) discloses classifying traffics based on a 5-tuple information (source and destination addresses and ports and protocol ID) ([0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2, 5, 7, 11-12, 15, 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Arnott et al. (US 2015/0351118, “Arnott”) in view of Nakata et al. (US 2016/0249353, “Nakata”).

For claim 1, Arnott discloses a network slicing method, comprising:
obtaining metadata information of each of multiple traffic flows, wherein the metadata information of the traffic flow is used to indicate a flow feature of the traffic flow ([0071], traffics on bearers are classified according to types, Guaranteed Bit Rate or GBR, further broken down to voice calls, multimedia telephony, real time video… and non-GBR broken down to email, file transferring FTP, chat…, protocol identifiers such as FTP, VoIP are read as metadata for classifying the traffics);
determining a classification policy according to the metadata information of the multiple traffic flows, wherein the classification policy comprises a classification criterion of at least one traffic flow type, and the classification criterion comprises a description of a range or a value of metadata of the traffic flow type, and the classification policy is determined based on a match between the metadata information of the multiple traffic flows and the classification criterion of the classification policy ([0071], [0098], [0100], criterion of classifying traffics into types of traffics including GBR traffics and non-GBR traffics, based on characteristics or metadata of the traffics such that GBR traffics include voice calls, multimedia telephony, mobile TV, real-time gaming and the like and non-GBR traffics include internet browsing, email, file download, online chat, FTP traffic, and the like, metadata is merely information data that describes traffic types such as protocol names, for example, FTP protocol, email protocol and VoIP protocol, is inherent in the teachings of traffic classification of Arnott);
determining a network slicing policy according to the classification policy, wherein the network slicing policy is used to divide a network into at least one network slice, the network slicing policy comprises a mapping relationship between a traffic flow type (traffic flow types GBR A, non-GBR A, GBR B, and non-GBR B) and a network slice ([0091], each operator has a network slice; [0093], each operator also have access to shared slice) and a slice weight of the network slice (WA,j) (table 2, [0103], for a sub-frame j, a policy for the case where WA,j is the highest slice weight, traffic flow type GBR A is prioritized over non-GBR A, over GBR B, and over non-GBR B), and the slice weight indicates a ratio of a resource of the network slice to a resource of the network ([0091], the size of the reserved proportion for operator g expressed as a fraction of the total resources of the system bandwidth; table 2, 10% of sub-frame resource if WA,j is the highest slice weight);
determining a resource node policy according to the network slicing policy, wherein the resource node policy comprises a mapping relationship between at least one resource node in the network (base station 5 in fig. 1) and the at least one network slice and a resource weight of each resource node, and the resource weight of the resource node indicates a ratio of a resource of each of network slices corresponding to the resource node to a resource of the resource node (for base station 5 in fig. 1, [0125], fig. 6, calculating resource ratio available to each network slice A and B, as 0.45 and 0.3, new communication bearers to operator slice A may be admitted until the load of slice A reaches 0.45 or new communication bearers to operator slice B may be admitted until the load of slice B reaches 0.3).
Arnott does not disclose the resource comprises a computing resource of a communication network.
Nakata discloses the resource comprises a computing resource of a communication network ([0010], fig. 5, When a plurality of MNOs shares a RAN, a mobile backhaul, and a core network, network resource allocation needs to be configured on each of the RAN, the mobile backhaul, and the core network in accordance with an agreement or a contract that defines the slicing of network resources among the plurality of MNOs… radio resources that include at least one of a time and frequencies. Further, in the case of the virtualized core network, the network resources of the core network include computing resources or bandwidths (switching capacity) allocated to a virtualized CN node). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Nakata’s teachings of slicing of network resources including resource and computing resources to Arnott’s teachings so operators (at OSS, BSS) can expand their polices to cover slicing virtualized core network resources, particularly computing resources. 

For claim 2, Arnott discloses sending configuration information to the resource node, wherein the configuration information comprises an identifier of the at least one network slice corresponding to the resource node and resource weight information of the resource node, and the resource weight information is used to indicate a resource base station stores policies; for base station 5 in fig. 1, [0125], fig. 6, calculating resource ratio available to each network slice A and B, as 0.45 and 0.3, new communication bearers to operator slice A may be admitted until the load of slice A reaches 0.45 or new communication bearers to operator slice B may be admitted until the load of slice B reaches 0.3).

For claim 5, Arnott discloses the resource weight of the resource node comprises a ratio of bandwidth that is occupied at a physical port of the resource node by each network slice corresponding to the resource node to total bandwidth of the physical port ([0109], [0121], [0155], [0156], bandwidth ratio of inherent communication ports based on slice priority).

For claim 7, Arnott discloses the metadata information of the traffic flow comprises at least one of the following information:
an establishment time of the traffic flow, packet burstiness in the traffic flow ([0071], burstiness)), an average packet length in the traffic flow, a transmission time interval between adjacent packets in the traffic flow, a total length of the traffic flow, total duration of the traffic flow, or an average rate of the traffic flow.

Claims 11-12, 15 are rejected for the same rationales in claims 1-2, 5 (see Arnott, fig. 2, 3, for a system comprising a processor and memory).

Claim 20 is rejected for the same rationales in claim 1.

Claim(s) 3, 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Arnott-Nakata in view of Zhang et al. (US 2018/0352501, “Zhang”).

For claims 3, 13, Arnott-Nakata discloses the determining a network slicing policy according to the classification policy comprises: determining the network slicing policy according to the classification policy (Arnott, [0090]-[0103])
Arnott-Nakata does not disclose classification policy comprises a business support system (BSS) business policy or an operation support system (OSS) business policy. 
Zhang discloses classification policy comprises a business support system (BSS) business policy or an operation support system (OSS) business policy ([0182], [0193])
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zhang’s teachings of OSS or BSS policies for network slices to Arnott-Nakata’s teachings so operators (at OSS, BSS) can define policies for their own network. 

Claim(s) 4, 14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Arnott-Nakata in view of O’Shea et al. (US 2014/0330937, “O’Shea”).

For claims 4, 14, Arnott-Nakata does not disclose the resource node comprises a distributed network node, and the resource of the network slice comprises a quantity of 
the resource node comprises a distributed computing node, and the resource of the network slice comprises a quantity of virtual central processing units of the computing node; and/or
the resource node comprises a distributed storage node, and the resource of the network slice comprises a quantity of storage units of the storage node.
O’Shea discloses the resource node comprises a distributed network node, and the resource of the network slice comprises a quantity of packet processing units, a quantity of packet sending queues and a packet sending queue length, and physical port bandwidth of the distributed network node; and/or
the resource node comprises a distributed computing node, and the resource of the network slice comprises a quantity of virtual central processing units of the computing node; and/or
the resource node comprises a distributed storage node, and the resource of the network slice comprises a quantity of storage units of the storage node (fig. 1, [0065], shared storage server among different operators)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply O’Shea’s teachings of shared storage resource nodes to Arnott-Nakata’s teachings of shared resource based on traffic classifications in order to expand Arnott’s method to shared storage resources.

Claim(s) 6, 9-10, 16, 18-19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Arnott-Nakata in view of Beliveau et al. (US 2014/0233385, “Beliveau”).

For claim 6, Arnott-Nakata discloses the metadata information of the traffic flow comprises information of a packet in the traffic flow (Arnott, [0071]).
Arnott-Nakata does not disclose 5-tuple information.
Beliveau discloses classifying traffics based on a 5-tuple information (source and destination addresses and ports and protocol ID) ([0070])
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Beliveau’s teachings of using 5-tuple information to classify traffics to Arnott-Nakata’s teachings in order to classify traffics in more detail using the 5-tuple information, therefore allowing for more sophisticated classification rules.

For claim 9, Arnott-Nakata discloses
receiving a request message from a terminal device (Arnott, fig. 8, request for new bearer sent to eNB), wherein the request message includes information of a packet in a to-be-transmitted traffic flow, and the request message is used to request network slice information corresponding to the to-be-transmitted traffic flow (Arnott, [0090]-[0103]);
determining the network slice information according to the information and the network slicing policy (Arnott, [0090]-[0103]); and

Arnott-Nakata does not disclose 5-tuple information.
Beliveau discloses classifying traffics based on a 5-tuple information (source and destination addresses and ports and protocol ID) ([0070])
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Beliveau’s teachings of using 5-tuple information to classify traffics to Arnott-Nakata’s teachings in order to classify traffics in more detail using the 5-tuple information, therefore allowing for more sophisticated classification rules.

For claim 10, for the same rationale in claim 9, Arnott-Nakata-Beliveau discloses receiving a report message sent by the terminal device, wherein the report message includes metadata information of the to-be-transmitted traffic flow (Beliveau, [0070], 5-tuple information is derived from client traffic/packets).

Claims 16, 18-19 are rejected for the same rationales in claims 6, 9-10.

Claim(s) 8, 17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Arnott-Nakata in view of Corroy et al. (US 2019/0059021, “Corroy”).

For claims 8, 17, Arnott-Nakata discloses the determining a classification policy according to metadata information of the multiple traffic flows comprises: determining the classification policy according to a classification result (Arnott, [0071], [0098], [0100], scheduling by prioritizing traffics GBR traffics over non-GBR traffics) 
Arnott-Nakata does not disclose:
classifying the multiple traffic flows according to an average packet length in each of the multiple traffic flows, an average interval between adjacent packets in each of the multiple traffic flows, and a total length of each of the multiple traffic flows.
Corroy discloses classifying the multiple traffic flows according to an average packet length in each of the multiple traffic flows, an average interval between adjacent packets in each of the multiple traffic flows, and a total length of each of the multiple traffic flows ([0022]-[0025], classifying flows based on packet size, intervals between packets and flow size) 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Corroy’s teachings of different flow classification techniques to Arnott-Nakata’s teachings in order to provide more ways or functionalities for Arnott’s system to classify traffic.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HIEU T HOANG/Primary Examiner, Art Unit 2452